European environmental economic accounts (debate)
The next item is the report by Mr Leinen, on behalf of the Committee on the Environment, Public Health and Food Safety, on the proposal for a regulation of the European Parliament and of the Council on European environmental economic accounts - C7-0092/2010 -.
Mr President, Commissioner, ladies and gentlemen, today we are debating, and tomorrow we will adopt, European legislation that, on first impression, seems rather unremarkable, but with this law on European environmental economic accounts, we are probably opening a new chapter in the measurement of progress and prosperity.
We have known for a long time that gross national product is inadequate. The purely quantitative view of economic activity says nothing about the environmental balance sheet, nor about the social balance sheet, and therefore it is high time that we measured whether, year on year, we are doing well or badly in terms of our measures and efforts.
We have monthly statistics relating to our labour market figures and we have annual statistics relating to our economic figures. We therefore know exactly what is happening in these areas. However, we have an incomplete patchwork of data on the environmental impact. This law on environmental economic accounts is intended to help us to draw up an accurate balance sheet in the 27 Member States and to establish whether we are making progress or, as is often the case, whether we are going backwards.
As long ago as 2002, Parliament called for reliable information to be collected on the state of the environment and the most important trends in, influences on, and causes of, environmental change, and for the public to be informed of these things. We want a scientifically sound concept for measuring the consumption of resources to enable appropriate political decisions to be taken.
We are pleased that the Commission took this legislative initiative in April 2010, but in our opinion, it was much too tentative in the way it went about it. We in Parliament and all of the groups have called for this to be done much more quickly, because the Organisation for Economic Cooperation and Development (OECD) and the United Nations have already been discussing these matters for 15 years. This is taking far too long. We have therefore made considerable progress in the negotiations with the Council.
It was a very difficult situation in the Council, because some Member States do not produce an environmental balance sheet and we first need to create a foundation in all 27 Member States. The Commission proposed the inclusion of three modules. These modules are air emissions - in this regard, we are very well aware of which gases are emitted into the air. Then there is the financial expenditure arising from environmental taxes and environmental charges. Thirdly, there are the year-on-year national material flows, the input and output, measured in purely quantitative terms. This is a start, perhaps, but it is too simple a start, and Parliament has called for us also to produce water, energy and waste balance sheets and to find out about the status of our forests. These are the modules that we urgently want to see in the very near future.
There was disagreement about whether statistics can also be produced for the marine environment, in other words, statistics on the status of fish stocks. In this regard, our methodology is probably still in need of improvement. Thus, we have achieved improvements in this area. In two years' time - by 2013 at the latest - the Commission is to present a report and, where possible, also propose a revision of this directive. I hope that, at the end of this decade, we will have a green national product in addition to the gross national product. That is our goal.
Member of the Commission. - Mr President, as the rapporteur, Jo Leinen, said, the purpose of the Commission proposal is indeed to establish a common legal framework for the collection, compilation, transmission and evaluation of European environmental economic accounts in order to facilitate more balanced decision making with the goal of sustainable development.
With the presentation of this proposal, the Commission has delivered its first item on the 'Beyond GDP' road map. At a time when we are striving, in Europe, to achieve a resource-efficient and sustainable economy, this data will allow us to link environmental factors to economic ones and thus offers the possibility of more comprehensive and better-informed policy making.
Following very fruitful cooperation between the three institutions, I believe we have reached our common objective, namely, the establishment of this framework regulation on European environmental economic accounts with its first set of three modules, which cover air emissions accounts, environmentally-related taxes or levies and material flow accounts.
Currently, this data is collected on a voluntary basis by the majority of Member States. For the most part, therefore, the collection of the relevant data will not impose any additional burden on respondents, as the Member States concerned should be able to compile the data by using existing data sources. With this regulation, we have established an important basis for statistical information about the interplay between the economy and the environment, which we hope to expand with further modules in the future as included in the report and the draft resolution.
As the various other possible modules are at different stages of methodological maturity, including, for instance, timber and fish as well as unused extraction, a modular structure has been adopted for the regulation with a view to possibly introducing new modules as annexes to the core text in the future.
As agreed, the Commission will report to Parliament and the Council every three years on the development of new modules and, if appropriate, the Commission may also put forward new legislative proposals for the new modules.
Let me conclude by thanking the rapporteur, Jo Leinen, the shadow rapporteur, Mr Martin, and all the members of the Committee on the Environment and the Committee on Economic and Monetary Affairs for their constructive approach and their very valuable contributions.
Mr President, when Mr Leinen and I come back to political positions of the last millennium, we are mostly in agreement, and that is also the case with this report. This is something good, sensible and important. After all, statistics can be sexy, particularly at a time when the European Union has a huge credibility problem where European citizens are concerned. I would say that that is largely unjustified if we look at the major issues and not at the other matters on which Mr Leinen and I are divided.
I think it is very good to be able to stand here, not only as a non-attached Member, but as someone who, with this opinion on behalf of the Committee on Economic and Monetary Affairs - it was not a shadow report, but a supplementary opinion that is even more comprehensive than that of the lead committee, the Committee on the Environment, Public Health and Food Safety - is able to represent these positions that we have set out with a vote of 37 to 0. In specific terms, this means that we want - as I put it - to move towards a system of European sustainability statistics, nicely abbreviated to ESS. That would give us something to work with, particularly where young people are concerned and those who know that we will need new agreements on common goals in the future in order to be able to bring Europe out of the shadows and to the forefront in this brutal competition with the United States, China and many other powers.
This clearly also means - as Mr Leinen has already mentioned - that we urgently need more modules. In this regard, we can look back to the 1970s and 1980s, when all of this had already been worked out. It would be very nice if the Commission could make swifter progress in this regard. I think it is very good that there has been movement in Eurostat with regard to the collection of data, even if it is under difficult circumstances in relation to Greece. With a vote of 37 to 0 to 0, we are of the opinion that the Commission clearly needs more money in this area for an ESS, for this system of European sustainability statistics. However, we can achieve that by reallocating funds: use the enlargement dividends at last. Take the officials who were so busy with the enlargement phase for the large states and put them where we so urgently need them, where they can help with the functioning of a European project.
Mr President, ladies and gentlemen, when I read the first proposal from the Commission, I was very sceptical about the way it dealt with this matter. However, what the rapporteur, the shadow rapporteurs and my predecessor, Mrs Joly, have now presented is something that we are able to accept and also support.
In most countries, environmental economic data - whether or not they relate to these three modules - are already collected on a voluntary basis. We need a clear overview of the results that are achieved in the individual Member States with regard to air emissions, environmental taxes and material flows. That is very important. It can give us a better understanding of the relationship between the environment and the economy. We can also examine how sustainable economic development in Europe is progressing and how we can refine our environmental policy. That is a very important point that we should include here.
I would like to issue a word of warning, however: in our soapbox speeches, we are always talking about reducing bureaucracy. I would like to appeal to the Commission not to create additional bureaucracy in this area. That would be the wrong approach. I would therefore like to ask the Commission whether it is planning to create new positions within the Commission for the collection of the data, or whether it will manage with its existing staff, because I think it is very important that the collection of this data does not result in new burdens. Only once we have the first implementation report in 2013 can and should we decide what other modules should be included, because we need to see how this new system develops and what impact it has on legislation.
I was very shocked when I discovered that this was not intended to be debated here in Parliament today. That would have been a big mistake, because, as the rapporteur said, this is the start of something completely new.
Mr President, I agree with the previous speakers. It is incredibly important that we have a climate and environment policy that is based on facts. We need access to clearer and more reliable indicators in this area. The same conditions apply to environmental policy as to economic, redistribution, development and industrial policy. We cannot take sensible decisions and bring about the necessary changes and adaptations in society if we do not have access to the facts.
We now have an opportunity to obtain these facts. This is extremely important. The GDP yardstick does not work as well in this particular area because it is too narrow. We now have an opportunity to work with a broader perspective. There is also considerable value in coordinating environmental statistics at European level. It would make it easier to compare the effects of environmental policy between the Member States and it will give us a better picture of which policy measures actually work and which do not, and which ones may even be counterproductive.
Once we have taken this decision during this sitting, I hope we will also be able to ensure that it becomes an important part of the basis for the decisions that Parliament and the Member States will take in the future. I hope that this method of determining the quality of a society is given high priority and that sufficient resources are earmarked to enable it to work properly and not to simply remain an unimplemented idea.
Mr President, my thanks to the rapporteur, Mr Leinen, for his report. After many years of pushing and cajoling, we finally seem to be taking this step towards sustainable national accounts and that is highly necessary as - let us be entirely honest - the economic system that we have at the moment is simply not working. At the moment, you can still damage nature and the environment practically free of charge. The current system therefore does not work. These costs that no one pays are diverted onto society instead. Why is sustainable energy more expensive than conventional energy? The answer is that nobody pays the social costs of burning coal, gas and oil.
This report gives the impression of being entirely technical, but ultimately it is about really important matters. You have to measure something to know, as we say in Dutch, and that is what we are talking about here. These European environmental economic accounts are necessary for the switchover to a truly sustainable economy. However, I call on both the Commission and the Member States to actually do something with the data that these accounts will provide. You have to measure something to know about it, that is very important, but using the knowledge that we gain from doing so is even more important and that, surely, is the essential next step. I sincerely hope that this, for example, will lead to the removal of the hundreds of billions in subsidies that have a deleterious effect on the environment and nature that we still have in this world.
Let me just offer my sincere thanks to the Commission and our rapporteur once again. This, however, is just the beginning. Let us also follow up on this by truly taking the steps that the knowledge provided by this measure makes possible.
Mr President, it goes without saying, both from what we have heard today and from the report, that we need a substantiated evaluation of European environmental policy, based on reliable data. The collection of such data should therefore be compulsory and harmonised.
However, conventional national accounts focus mainly on market transactions and on indicators that reflect important factors in creating prosperity, but do not measure prosperity itself. However, there are new shortages of natural resources. We need other incentives to boost productivity and quality. There is a charge on the physical recipients. By failing to provide accounts on the private and social cost of the use of natural resources and on the damage to the environment, conventional accounts may send the wrong progress message to the decision makers and this may put society on the road to non-sustainable growth.
The introduction of environmental economic accounts is fundamentally important, but is no substitute for the creation of alternative indicators to GDP which cover the various environmental and social dimensions. The Commission should table proposals, before the start of the new Multiannual Financial Framework, so that a limited package of compound indicators can be adopted and used to supplement GDP in policy making. They should include a monetised indicator, such as adjusted net disbursements, and a physical indicator, such as an ecological or carbon footprint, for the environmental dimension, and social indicators which incorporate the social dimension, such as an inequality evaluation (for example, the Gini coefficient) and a social integration and human prosperity index, such as the Human Poverty Index.
The initial proposal for an EU regulation only makes provision for data to be collected and collated on atmospheric emissions, the environmental terms imposed on various economic activities and macroeconomic material flow accounting. A series of proposals and amendments has been tabled and I believe that these will allow us to adopt an integrated report and to achieve progress on the question of environmental policy.
on behalf of the EFD Group. - Mr President, a regulation on the European environmental economic accounts sounds very boring but, in my experience, that makes it the most dangerous kind of EU legislation, because you think that the taxpayer and the media will not bother to read it.
Let us be frank. This is about - and I quote - 'air emissions and environmental taxes', just as the last speaker said. So the Sovietisation of the EU continues. The men with clipboards and the statistical spies from Eurostat want more data and - let us be honest - you want this data to tax and control, which explains your thirst for ever more statistics.
The worst thing of all is that this is a regulation, not a directive. Regulations are far worse than directives because they pass into UK law and bypass the UK Parliament. This is very dangerous and, my friends, this is the way democracy dies.
(The speaker agreed to take a blue-card question under Rule 149(8))
(DE) We have been elected as Members of the European Parliament. If you only see yourself as a UK parliamentarian, you will perhaps only be able to answer my question from a UK perspective. With regard to statistics, you talked of Sovietisation. Is this really how you see it? Do statistics mean Sovietisation to you? Are you not in favour of specific figures on living standards and inflation - even if this relates to the control of the banks - being provided by means of statistics, and citizens and decision makers also having access to such information that will then enable appropriate decisions to be taken? Or, as far as you are concerned, does that also fall within the realm of Sovietisation in the United Kingdom?
Mr President, let me make the first point. The fact of the matter is that this place likes to control things from the centre. Let us also make another point, that none of the Commissioners are actually elected by the people. Democracy matters for the whole of Europe so, yes, I do believe that we are seeing a Sovietisation of Europe. The fact of the matter is that these decisions should be taken at Member State level. The fact that regulations can bypass my own parliament, can bypass the people who were elected by the British people, is an absolute disgrace and, yes, it is the Sovietisation of Europe.
(DE) Mr President, Mr Nuttall is complaining about something that the United Kingdom, like many other States, has been doing since 2006. This process that we will conclude tomorrow at parliamentary level - Mr Leinen has done an excellent job in this regard - will enshrine in law something that has already been practised for a long time. Why do we need these data? It has nothing to do with Sovietisation. Data are only as good as their comparability, and this comparability is the key element.
That is why we have this European economic accounting and why we have used this system globally since the 1930s - including in the United Kingdom. It is such a good system because it is based on uniform standards and therefore, we can compare the prosperity of individual states and their economic and social success. The US dollar is usually used as the currency for comparison. Here we have a major opportunity to elevate the euro to the status of a comparison currency. I believe that is the second element.
However, we also know that there are many gaps in these economic accounts. Consider Fukushima. Fukushima will now have a positive effect on the Japanese gross domestic product because a lot of investments are being made in this regard. They are flow accounts rather than stock accounts. We need to compensate for these things, and therefore the Commission subsequently put forward its 'GDP and beyond' proposal.
These sustainability accounts that we will be adopting today and tomorrow will be the first step. Why is that? It is because investing in energy efficiency and consuming less energy, for example, will have a negative effect on the gross domestic product. Even someone like Mr Nuttall cannot disagree with that.
This is not so much about big policies; it is simply about us wanting to make our policies testable: what taxes are levied in this area, how much material are we using. Thus, we want to improve the legislative process, and if you were not in the Union, you would have to use the same system, otherwise your data would be worthless. Therefore, I would say that this is a positive first step. I would like to thank the Commission and the rapporteur.
(EL) Mr President, Commissioner, I should like to congratulate Jo Leinen on his excellent report. We really do need to proceed with environmental economic accounts. We can no longer consider the economy and the environment separately. The dual crisis hitting us - both environmental and economic - leaves us no such margin. The paralogisms of the past must stop.
Mr Seeber quoted the example of Fukushima. Another, simpler, daily example is that of fires. A fire which destroys a forest and the biodiversity and eco-systemic services provided by the forest, by which I mean clean water, clear air and the framework for reproducing food, which destroys the cultural heritage of a place, which destroys agricultural production, is measured positively in terms of GDP, because investments are made to restore the damage, despite the fact that the country, the region, the area, will have sustained long-term damage. In the long term, it will be poorer than it was before.
The environmental economic accounts we are calling for today are not perfect. However, they are an important step in the right direction. They are a step towards better policies based on a more complete, more objective view of reality. They are a step that will allow us to ensure that our policies are consistent, that will allow us to achieve international commitments and the objective of a greener European economy.
(FI) Mr President, Commissioner, first of all, I wish to congratulate Mr Leinen for the excellent and important work that he has done with respect to this report. This regulation on environmental economic accounts is very important, as has been said here more than once, because at last it establishes a statutory basis for a system of accounts integrating environmental and economic statistics that is crucial for environmental policy, and, in the broader context, social policy.
As for its scope, it is very important that, during the first phase, the focus should specifically be on air emissions, material flows and environmental taxes. There are good reasons for this. Furthermore, it is probably a very realistic approach, considering the capacity that the Member States have, to start a system of accounts in these areas. Of course we need to realise that, among our various countries, we are at different levels with respect to statistics systems, and it is important that this does not create any additional red tape, as the Commissioner said.
As far as new modules are concerned, it is important that they strongly emphasise themes that support the implementation of the Europe 2020 strategy.
(IT) Mr President, this regulation forms part of the framework of measures designed to establish more comprehensive indicators to supplement GDP. European environmental economic accounts should contribute to the evaluation of policies, providing data about the interaction between environmental and economic factors. The Commission's proposal is commendable, although new and complex bureaucratic procedures are being created in order to be able to monitor the environmental policies that Member States actually develop. For this reason, we will abstain during the vote.
We are against the report, however, insofar as the rapporteur wishes to add further accounting modules. A first-reading agreement was reached with the Council on the basis that the introduction of the new modules proposed by the rapporteur would be subject to evaluation under the review clause so that, where appropriate, changes or improvements can be made to the quality of the data and the methods by which it is gathered.
In our view, all this represents a new and costly form of bureaucracy being imposed on Member States.
(FR) Mr President, Commissioner, ladies and gentlemen, as I see it, politics is about finding the best possible solutions to the problems that exist. How can this be achieved, however, if the problems and the potential solutions are not fully understood? This is a fundamental issue, and it does not only concern environmental policy.
Political decision makers must therefore have at their disposal data that is both reliable and as exhaustive as possible on the modern world and the environmental situation. That was the conclusion reached by the European Council in June 2006, when it called on the European Union and its Member States to extend the national accounts to key aspects of sustainable development. I welcome this initiative and the European Commission's proposal, as it will help improve our knowledge of air emissions, environmental taxes and material flows in the economy.
However, this proposal will have to be amended during tomorrow's vote so as to ensure that the data collected are reliable and conducive to debate, and also, and above all, to ensure that all the Member States are involved in this approach. Indeed, how can we draft European policies if we do not have data on the situation in each Member State?
Lastly, I should like to voice my support for two powerful ideas upheld by the Group of the European People's Party (Christian Democrats): the power conferred on the European Commission to adopt delegated acts should be reviewed every five years, and a verification clause should be introduced - the verification clause being the second powerful idea in this regulation. We will need new data in a few years, but everything in its own time. This draft regulation is a real step forward: let us continue in this direction.
(DE) Mr President, Commissioner, ladies and gentlemen, I, too, would like to offer my sincere thanks to Mr Leinen for a long overdue regulation. Before we were elected to the European Parliament, many of us simply assumed that the decisions this Parliament took, these decisions that determine the future, were, in fact, based on these data, and we have discovered with a certain amount of dismay that, although these statistics and data exist in most Member States, in reality, they have not yet been brought together into a common framework, and this has therefore given rise to a certain lack of credibility in the eyes of the general public.
From the media, we always get the impression that the economy and the environment are diametrically opposed. These data would help us to consider whether something benefits the environment, whether something benefits the environment and, at the same time, benefits the economy, or whether something benefits the economy and, at the same time, benefits the environment, and hence also our social environment. That is the main task that we as politicians should set ourselves. We want to establish and improve quality of life, not only in the workplace, but also in our environment.
I can only agree with the desire expressed by Mr Leinen today when he said that, by the end of this decade, we should have moved away from gross domestic product and towards a green domestic product. By doing so, we will have taken the first crucial decision. I am very confident that we will succeed in strengthening the credibility of Europe and of matters relating to the environment and to the economy as a result of these environmental economic accounts.
Thank you very much. Please continue with this good work.
(DE) Mr President, Mr Rehn, ladies and gentlemen, sound statistics, efficient data collection and evaluation - that is the basis on which to shape the future. It is obvious that we need to harmonise the Member States' existing statistics in order to take the right decisions for the future for the whole of Europe on the basis of the same data. Equivalent, comparable data from all of the Member States is the goal.
The question arises as to what we can actually discover from this data. What additional conclusions can we draw in order for Europe to develop in a balanced way in terms of its social, economic and environment policy? The Commission wants to extend the economic accounts to key aspects of sustainable development. To this end, it proposes three modules in order to collect data on economic activities that result in air emissions, on environmental tax revenue and on material flows. Products of plant origin, for example, cereals, leguminous crops, vegetables, fruit and wood, are also included in this.
I wonder about the usefulness of such calculations - what will they actually tell us? I am not as optimistic as the rapporteur and my fellow Members. Wanting something is one thing; putting it into practice is quite another. I have doubts about the efficiency of the red tape and I question the objectivity of the intention to produce environmental economic accounts, to record material flows and to evaluate individual products, including plants, in terms of CO2 emissions. Both the production of oxygen as well as the emission of CO2 during production and transport must be included in such calculations with regard to plants, for example.
I welcome the fact that, in the compromise that has now been reached, it is clarified that additional data requirements may only be introduced following a flexibility assessment and that the competence of the Member States must not be encroached upon. Such programmes must also be developed without additional financial expenditure and bureaucracy.
(HU) Mr President, my colleague, Jo Leinen, has prepared an excellent report, which is important from the point of view of the national economy, environmental protection, society, agriculture and other aspects as well. As a member of the STOA panel, a project aimed at more efficient management of natural resources, I consider it very important to compile a reliable statistical database. How can we measure the use of water and energy efficiency in the Member States of the European Union if we do not have reliable statistical information? As a member of the Committee on Agriculture and Rural Development, I consider it very important to have a clear picture, at last, of the real social benefits of the environmental public goods produced by farmers, in relation to the reform of the common agricultural policy (CAP). Without statistical data, we cannot determine how much farmers contribute with their agricultural activities to the protection of air, agricultural landscape, arable land and the environment, and how farmers produce environmental public goods that are not yet paid for by the market, nor by the CAP. Therefore, the current statistical report is very progressive and forward-looking from the point of view of environmental protection and agriculture.
(DE) Mr President, when it comes to statistics, there is always a lot of debate and disagreement. Above all, they must not be decoded, because data protection is also clearly justified. On the other hand, we need transparency and comparability. I think that is important. We therefore need to collect the data in a fully automated manner using random samples, so that they are then comparable. We are aware of imaging processes, for example, that will also play a major role in this regard in future. Accordingly, automation of the process will simplify our political decision making in future.
(DE) Mr President, European environmental economic accounts will provide us with important data to enable us to bring environmental aspects into all kinds of political decisions and, as a result, to have these aspects taken into consideration in a whole range of issues. The collected and analysed data will be crucial for providing effective countermeasures against the environmental effects of economic activities. The conscious need for sustainable policies in order to be able to deal with challenges such as climate change, loss of biodiversity, increasing environmental pollution and the impending exhaustion of our natural resources is strongly supported today. Reliable data and the resulting predictions with regard to the use of natural resources will not only enable us to clearly measure the success of a sustainable economic policy, but will also provide very important added value for the Member States.
(EL) Mr President, I, too, should like to take my turn in congratulating Mr Leinen on his exceptional report. I believe that Europe has now reached a point at which we rarely encounter clashes between development and environmental protection. On the contrary, we have entered an interactive phase. Europeans now have an environmental conscience.
This report will help even more in ensuring that we have a better picture of what is happening to the environment in Europe. I should like to emphasise three elements: firstly, we need precise information on the state of the environment in the Member States; secondly, we need a procedure for renewing that information every five years; and, thirdly, we need to carry out a joint progress evaluation of all environmental actions undertaken in the European Union.
(DE) Madam President, if we want to preserve our environment for future generations, we must not consider economic and environmental aspects separately. It therefore makes sense to supplement economic accounts with environmental factors, and the basis of any sound balance sheet is adequate and reliable data.
However, when the EU calls for key data from the Member States, it should not baulk at sensitive issues. I am thinking here of nuclear policy, genetic engineering, adequate origin labelling of foodstuffs and, not least, an investigation with regard to the recent EHEC cucumber scandal.
Interactions between the economy and the environment are clearly evident here. Here, too, it is clear where - unfortunately - the weight lies in the EU, namely with big business and the lobbyists.
Member of the Commission. - Madam President, many thanks for a very substantive and responsible debate. I think we all agree on the importance of this proposal and of environmental economic accounts. We also agree that we need to take the next steps to define policies using the data, to keep us on the path to a more sustainable economy.
Let me make a few points in response to a number of remarks. This is the first regulation, with three modules. It is the beginning in terms of legislation. The second batch of modules is now in preparation for a second, amending regulation towards the end of 2012. We are also already planning the third batch, so the work is ongoing and will be continued.
Concerning the issue of red tape, this will not create a new burden for enterprises because we are using existing administrative and statistical data. In fact, the United Kingdom is a leader in environmental accounting, which is also worth noting. Moreover, concerning the statistics, and referring to what was said by Mr Leinen, Mr Martin and many others, we have made significant progress in improving the European statistical system over the past year and a half.
For instance, the present Commission made the very first legislative proposal on 10 February 2010 - the day after you had voted in favour of setting up the present Commission - when we adopted a regulation on audit powers for Eurostat, which gives Eurostat the possibility of checking and verifying the quality of statistics at the source, which is very important. We have already started to use this, for instance, in the case of Greece.
Secondly, the action plan for Greece is being implemented and within a year, it has brought a very profound overhaul of the statistical system in Greece. As a result, the quality of the statistics on the excessive deficit procedure has greatly improved already, and in the latest round, Eurostat could validate the data for Greece.
Finally, on resources, although we do not need resources for this particular subject of environmental economic accounts, I agree with Mr Martin that we need sufficient resources. In fact, I took advantage of this part-session week to stop by in Luxembourg to meet Walter Radermacher, the Director General of Eurostat, to discuss resources just a few hours ago. We are on the way to redeploying and improving our resources in Eurostat in order to focus on our key priorities.
But I would not take resources from enlargement, as Mr Martin suggested, and especially not from the Western Balkans. Stability, democracy and peace in that region continue to be a key priority for the European Union, for the Commission and, I trust, for Parliament as well. Please remember that without our soft power, and without EU enlargement policy, Ratko Mladić would not be in The Hague now. Please remember that as well.
Madam President, ladies and gentlemen, thank you for the debate. I see broad support for the creation of environmental balance sheets in the European Union. With a few exceptions, this has found favour here.
I also agree with Mrs Kadenbach's statement. Many of us thought that this was already in place, and we were surprised to find that a lot of data does not exist at all, and that in the statements we make with regard to the state of the environment in the European Union, we are therefore actually completely blind.
One Member, Mr Gerbrandy, said that measurement brings knowledge. We then know something, and knowledge is the basis for taking measures and for all of our programmes. We quite simply need a better basis for the decisions that we take. These environmental accounts can help us in this regard. Of course, we have the EU 2020 strategy, in which sustainability is a planning goal. I hope that in the next few years, we will also have this basis so that in 2020, we will be able to see whether we were successful or not. We know that gross domestic product provides no information on the state of the natural world and the environment, on resources that we have used, or on the whole sustainability problem. That is why this is now necessary.
We are also tackling this in stages. Mrs Klaß, we are not making excessive demands; rather, the modules are to be expanded gradually. After all, as the Commissioner said, the individual pieces of legislation - the water legislation, waste legislation and clean air legislation - already contain the requirement to collect this data.
Europe is also under a global obligation, Mr Nuttall. If we sign the Convention on Biological Diversity, the Convention on Climate Change or any other convention, we must be able to tell the rest of the world whether we have done well or badly.
Thus, all in all, I would like to thank the shadow rapporteurs and also Eurostat, which will subsequently have to carry out the work. I hope that the necessary resources will be available in Luxembourg, because without funds, without resources, this balance sheet cannot, of course, be produced. Parliament should also help out in this regard. Thank you very much. This is an important political matter - as some people have rightly recognised - and it is a new chapter in the consideration of what we do in Europe year in year out.
The debate is closed.
The vote will take place tomorrow at 12:00.
Written statements (Rule 149)
I would like to thank the rapporteur, Mr Leinen, for the report he has submitted. I agree with its assessment of the Commission's proposal, and I would like to make a few observations on the importance of such activities.
Measuring quality of life through indicators such as gross domestic product does not tell the whole story. Although experts have been in agreement on this for quite some time, the message has only recently got through to the political sphere, after considerable time and effort.
In this respect, I very much applaud the Commission's proposal for European environmental economic accounts, because there is no need for the wholesale rejection of misleading indicators. Rather than assessing quality of life and the environment on the basis of impressions, we need to come up with better data and better methods of data collection and aggregation so that they deliver an improved service in gauging, for example, the environmental impact made by policies and economic activities.
I join the rapporteur in calling for a greater emphasis in the Commission's proposal on monitoring and evaluation issues. Finally, I would like to note how very important it is for the Commission's proposal to incorporate and rely even more fully on the strategy document 'GDP and beyond: measuring progress in a changing world'. A consistent, systematic approach will perhaps be more crucial than anything else in efforts to improve the way quality of life is measured.
in writing. - Recycling and prevention of waste, air emissions and climatic change and sustainable consumption and production could be monitored much more effectively if high-quality data were available regarding the interaction between environmental and economic factors. The relevant data collection, which has been made on a voluntary basis until today at EU level, should therefore become mandatory. Moreover, environmental data currently available should be expanded in the medium term to facilitate the necessary policy assessment of European environmental policy.
The proposed regulation establishes in this respect a common framework for the collection, compilation, transmission and evaluation of European environmental economic accounts by providing common European-wide methodology, common standards, definitions, classifications and accounting rules for compiling these accounts. The regulation concerns the collection and compilation of data regarding air emissions, environmental taxes applicable to various economic sectors and macroeconomic material flow accounting. Accurate and adequate statistical data on energy and resource consumption are fundamental if we want to get indicators for progress and well-being beyond the GDP. Moreover, a sound assessment of the European environmental policy is only possible if reliable data is available.